DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 February 2022 has been entered.
 
Status
Applicant’s replies dated 14 February 2022 and 19 August 2022 to the previous Office action dated 12 November 2021 are acknowledged and entered.  Pursuant to amendments therein, claims 1-2, 4-6, and 9-20 are pending in the application.
A new rejection under 35 U.S.C. 112 is made herein in view of applicant’s claim amendments.
The rejection under 35 U.S.C. 103 made in the previous Office action is withdrawn in view of applicant’s claim amendments, but a new (modified) rejection under 35 U.S.C. 103 is made herein in view of applicant’s claim amendments.

Election/Restrictions
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08 February 2021.
It is noted that applicant elected without traverse macromonomer species poly(epsiloncaprolactone) and initiator system species benzoyl peroxide and N-phenyldiethanolamine in the reply filed on 08 February 2021.
Claims 1-2, 4-6, and 9-12 are under current examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-6, and 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "its original concentration" in lines 10-11.  There is insufficient antecedent basis for this limitation in the claim.  Moreover, it is not clear whether such phrase refers to a concentration of paclitaxel that is dissolved in the organic phase as recited earlier in the claim, or a concentration of paclitaxel that is obtained when the mixture is formed as recited earlier in the claim, or a concentration of paclitaxel in a composition not containing tanespimycin (although it is also not clear what such concentration is; and it is not clear why a concentration of paclitaxel in a composition not containing tanespimycin could not be any concentration from 0% to 100%), or whether such phrase has some other meaning.  Since the “original concentration” is unclear/undefined, it is therefore also unclear what half of such “original concentration” is, and thus unclear what “an amount of the paclitaxel in the drug loaded nanoparticle” is.  Furthermore, it is also unclear how an “amount” can be half of a “concentration” as recited in the claim, since a concentration is by definition an amount per weight/volume/unit, and such recitation of inconsistent units in such manner is thus indefinite.  Given such lack of clarity, including the fact that an “amount” cannot be half of a “concentration” as discussed above, the phrase “wherein an amount of the paclitaxel in the drug loaded nanoparticle is about half of its original concentration” is interpreted herein as encompassing any amount of paclitaxel in the drug loaded nanoparticle.  Claims 2, 4-6, and 9-12 are rejected as being dependent on a rejected claim without remedying such deficiency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogunwuyi et al. (Pharmazie; vol. 70; pages 165-176; 2015; of record) in view of Puri et al. (Pharmaceutical Nanotechnology; vol. 5; no. 1; pages 44-66; 01 March 2017; of record) and Shieh et al. (US 2013/0336889 A1; published 19 December 2013; of record).
Ogunwuyi et al. discloses stealth biodegradable crosslinked poly-ε-caprolactone nanoparticles by free radical dispersion polymerization suitable for controlled delivery of bioactive agents wherein components include poly-ε-caprolactone macromonomer, crosslinker, initiators, stabilizer, acetone/water system, and docetaxel (abstract) wherein a crosslinker is MANHOMA (i.e., N,O-dimethacryloyl hydroxylamine), an initiator system is benzoyl peroxide/N-phenyldiethanolamine, and a stabilizer comprises PEG (Section 2.3) wherein macromonomer and stabilizer and crosslinker are dispersed in acetone-water, and initiators are added thereto, and drug is dissolved in organic layer containing monomers, and drug-loaded nanoparticles are recovered (Section 3.5) wherein macromonomer concentration is 0.166-0.285 mmol, stabilizer concentration is 0.209-0.457 mmol, initiator system concentration is 0.298-0.566 mmol, and crosslinker concentration is 0.015-0.048 mmol (Table 2) wherein such concentrations are varied (Section 3.4) to obtain different particle sizes (Section 2.4; Table 3).
Although Ogunwuyi et al. discloses crosslinker MANHOMA, Ogunwuyi et al. does not disclose the crosslinker as in claim 1.
Puri et al. discloses polymeric nanoparticles fabricated by dispersion polymerization for delivery of bioactive agents (title) wherein crosslinker can make nanoparticles pH-responsive such as di(2-methacryloyloxyethoxy)-[2,4-dimethoxyphenyl]methane crosslinker and pH-responsive nanoparticles are especially suitable for the delivery of anticancer drugs (abstract).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ogunwuyi et al. and Puri et al. by substituting the di(2-methacryloyloxyethoxy)-[2,4-dimethoxyphenyl]methane crosslinker of Puri et al. for the crosslinker in the method of Ogunwuyi et al. as discussed above, with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so to make such nanoparticles pH-responsive such that they are especially suitable for delivery of anticancer drugs as suggested by Puri et al.
Although Ogunwuyi et al. discloses bioactive agents such as docetaxel, Ogunwuyi et al. does not disclose paclitaxel and tanespimycin (17-AAG) as in claim 1.
Shieh et al. discloses polymeric nanoparticles for treating tumors (title; abstract) wherein anti-cancer drugs therein include paclitaxel, 17-AAG, docetaxel, and combinations thereof (claim 13).
It also would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ogunwuyi et al. and Shieh et al. by substituting a combination of paclitaxel and tanespimycin (17-AAG) as suggested by Shieh et al. for the docetaxel bioactive agent in the method of Ogunwuyi et al. as discussed above, with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so to make suitable anti-cancer nanoparticles given that it is prima facie obvious to substitute and combine equivalents known for the same purpose per MPEP 2144.06, and given that Shieh et al. teaches that paclitaxel, 17-AAG, docetaxel, and combinations thereof are all anti-cancer agents (i.e., equivalents) know for use in polymeric nanoparticles (i.e., known for the same purpose).
Regarding the claimed recitation of “wherein an amount of the paclitaxel in the drug loaded nanoparticle is about half of its original concentration”, such recitation is interpreted herein as encompassing any amount of paclitaxel in the drug loaded nanoparticle as discussed above with respect to the rejection under 35 U.S.C. 112.  The nanoparticles of Ogunwuyi et al. in view of Puri et al. and Shieh et al. as discussed above include paclitaxel therein (i.e., include an amount of paclitaxel therein.
Regarding claim 9, the macromonomer concentration range disclosed in Ogunwuyi et al. of 0.166-0.285 mmol overlaps the claimed macromonomer concentration range of 0.224-0.279 mmol, and a prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I).
Regarding claims 10-12, although Ogunwuyi et al. does not disclose the claimed concentration ranges, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to optimize the nanoparticle size by varying the concentrations of stabilizer, initiator system, and/or crosslinker in the method of Ogunwuyi et al. as discussed above through routine experimentation with a reasonable expectation of success, per MPEP 2144.05(II), given that Ogunwuyi et al. teaches varying such concentrations to obtain different particle sizes.

Response to Declaration
The declaration under 37 CFR 1.132 filed 19 August 2022 is insufficient to overcome the obviousness rejection because: the results are not unexpected, applicant/declarant has not shown that the asserted unexpected results are commensurate in scope with the claims, and the phrase “original concentration” is unclear/indefinite.
The results are not unexpected because applicant acknowledges at paragraphs [0168] and [0173] in the instant specification as filed that the prior art already discloses strong synergy in the combination of paclitaxel and 17AAG, since synergy implies that less drug can be used to achieve the same effects, and thus declarant’s assertion that reducing the dose of paclitaxel without lowering its therapeutic efficacy was not previously taught or suggested is not persuasive.  If applicant/declarant desires to show that the claimed invention shows unexpected results over the strong synergy already known in the prior art of the combination of paclitaxel and 17AAG, applicant/declarant must provide test results showing such unexpected results when comparing the claimed invention to the known combination of paclitaxel and 17AAG.
Applicant/declarant has not shown that the asserted unexpected results are commensurate in scope with the claims because the exact chemical makeup of the tested composition(s) that is/are purported to demonstrate such results is not sufficiently clear in the specification or declaration (including paragraph [0180] and Figs. 25-29), including all constituents therein and concentrations thereof, such that it can be determined whether the asserted unexpected results are commensurate in scope with the claimed invention.
Applicant/declarant has not shown that the phrase “original concentration” is clear/definite because declarant merely asserts that the phrase would have been clearly understood by one skilled in the art because paclitaxel and its original concentration were known in the art, and declarant fails to specify what that original concentration is and the underlying factual basis/source for such specification.  Such phrase is unclear and indefinite as discussed above with respect to the rejection under 35 U.S.C. 112.

Response to Arguments
Applicant's arguments with respect to unexpected results filed 14 February 2022 and 19 August 2022 have been fully considered but they are not persuasive, for reasons discussed above with respect to the declaration.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PALLAY whose telephone number is (571)270-3473.  The examiner can normally be reached on Monday through Friday from 8:30 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL B. PALLAY/Primary Examiner, Art Unit 1617